859 F.2d 151Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Melvin HILL, Defendant-Appellant.
No. 88-7143.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1988.Decided Sept. 16, 1988.

Melvin Hill, appellant pro se.
James Stockton Perry, Office of United States Attorney, for appellee.
Before WIDENER, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Melvin L. Hill appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the order of the district court.  We note that a more complete development of the issues in this case would have been the better course.  However, we are convinced that Hill has not alleged grounds sufficient for a finding that his guilty plea was invalid or that his attorney was ineffective.  His attorney's failure to note an appeal was not ineffective assistance, given that Hill has not identified any claim he wished to raise on appeal which could not be raised in a Sec. 2255 motion.   See United States v. Barrientos, 668 F.2d 838, 842-43 (5th Cir.1982).  United States v. Hill, CR No. 86-25;  C/A No. 88-26 (E.D.N.C. May 3, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.